DETAILED ACTION
	This action is written in response to applicant’s amendments filed on 5/31/22
	Objections to the specification and claims 2 and 6 are withdrawn due to amendment.
	Amended claims 1-2,6-7 and 32-43 are under examination.

Response to Arguments
Applicant’s arguments, see p26-31, filed 5/31/22, with respect to the 35 USC § 103 rejection been fully considered and are persuasive.  Applicants arguments on p27, “There is no teaching or suggestion in Innerbio to have modified all of the amounts of the components of the Innerbio powders and add additional components to prepare a powder with 5%-25% probiotic, 5%-25% mucoadhesive protein, 30%-50% ingestible oil, 5%-15% surfactant other than a vitamin E derivative, 10%-20% binder, and 4%-12% stabilizer”, have been fully considered and found persuasive. 
The 35 USC § 103 rejection of claims 1, 2, 4, 6, 7, 33 and 34 in the non-final rejection filed on 11/29/21 have been withdrawn. 

REASONS FOR ALLOWANCE
The closest prior art is Innerbio (cited in non-final rejection filed on 11/29/21). Innerbio teaches a probiotic powder with lactic acid bacteria, protein, editable oil, and a binder. Innerbio does not teach the claimed percentages of these ingredients and does not include a surfactant or stabilizer component.  

Election/Restrictions
Claims 1, 2, 6, 7 and 33-42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 32 and 43, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and VI as set forth in the Office action mailed on 05/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1, 2, 6, 7 and 32-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657